Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response printer rush filed on 09/13/21.
3.	Claims 1-2, 4-7 & 20-27 are under examination.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph Kobzeff (Reg. No. 56, 214) on 09/17/21.
6.	The claim 26 is amended as follow:
26. 	(Currently amended) The terminal according to claim 1, for the control resource set, the terminal is configured with at least one of following higher-layer parameters: 
an index of the control resource set; an demodulation reference signal (DMRS) scrambling sequence initialization value; 
granularity of a precoder for multiple resource element groups (REG) in frequency domain; and
multiple consecutive symbols; a mapping parameter of a control channel element (CCE) and an REG[;].



Allowable Subject Matter
7.	Claims 1-2, 4-7 & 20-27 are remained allowed. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469